Citation Nr: 0426613	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service in the United States 
Navy from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for 
bilateral hearing loss.  A Notice of Disagreement was 
received in September 2002.  A second rating decision was 
issued in March 2003 which granted service connection for 
left ear hearing loss and tinnitus but denied service 
connection for right ear hearing loss.  A Statement of the 
Case was issued in March 2003.  A perfected appeal on the 
denial of service connection for right ear hearing loss was 
received in April 2003.  

As discussed in more detail below, the veteran submitted to a 
VA medical exam in September 2003, subsequent to the 
certification of his appeal.  The results of that examination 
have been provided directly to the Board as additional 
evidence without consideration by the RO.  In addition, 
portions of the veteran's military personnel file were 
received by the RO and forwarded to the Board without RO 
consideration.  With respect to the effect of the submission 
of evidence to the Board not previously considered by the RO, 
the Board initially consults 38 C.F.R. § 20.1304 (2001).  
However, that section was amended on January 23, 2002 and no 
longer provides specific guidance as to how the Board should 
handle such a situation.  See 67 Fed. Reg. 3105 (January 23, 
2002).  Recent case law, though, does provide some guidance 
as to the Board's resolution of this issue.  For example, 
absent a waiver of initial consideration by the RO, law 
dictates that the appellant's rights to fundamental fairness 
and procedural due process do not permit the Board to 
consider the new evidence.  Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  In this case, the Board is granting the 
veteran's appeal.  The Board can, consequently, proceed to 
consider this evidence and issue a decision since there is no 
prejudice to the veteran in doing so.  See also Board of 
Veterans' Appeals:   Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004, effective Oct. 
4, 2004) (to be codified at 38 C.F.R. § 20.1304(c)) ("Any 
pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section, or is submitted by the appellant 
or representative in response to a § 20.903 of this part, 
notification, as well as any such evidence referred to the 
Board by the agency of original jurisdiction under § 19.37(b) 
of this chapter, must be referred to the agency of original 
jurisdiction for review, unless this procedural right is 
waived by the appellant or representative, or unless the 
Board determines that the benefit or benefits to which the 
evidence relates may be fully allowed on appeal without such 
referral."). 

As discussed in more detail below, the Board finds that the 
veteran filed a notice of disagreement on the RO's denial of 
his claim for nonservice connected pension benefits, thereby 
initiating, but not perfecting, an appeal.  This issue is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran was exposed to noise during service and 
sustained decreased hearing acuity in the right ear.

2.  The veteran currently has right ear hearing loss 
consistent with VA guidelines, which the medical evidence 
indicates is related to noise exposure.

3.  The veteran's current right ear hearing loss is directly 
related to his military service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran entered service in September 1977 with the 
following audiometer results for the right ear taken during 
his entrance exam in August 1977:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10

For the majority of his service, the veteran was an aviation 
electrician's mate.  According to the veteran, he was 
constantly exposed to high volume aircraft noise while aboard 
the USS Midway for up to twelve hours a day.  The veteran's 
service records confirm that the veteran served upon the 
aircraft carrier USS Midway in Attack Squadron Fifty-Six.  

The veteran's service medical records indicate that the 
veteran's hearing was tested three times from February 1979 
to June 1980.  Each test showed decline in decibel levels at 
all frequencies, indicating a decrease in hearing acuity.  In 
January 1980, the veteran was placed in a hearing 
conservation program due to a "demonstrated significant 
hearing impairment on audiometric testing."  

The veteran separated from service in September 1981.  At his 
exit examination, his audiometric readings for the right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
35

The veteran filed a claim for bilateral hearing loss in 
November 2001.  The veteran underwent VA outpatient 
audiological testing for his hearing in December 2001.  
Subsequently, the veteran underwent additional audiological 
testing for his hearing provided by QTC Medical Services at 
VA's request in January 2003 and September 2003.  The outcome 
of these tests was a diagnosis of moderate to severe hearing 
loss in the right ear and moderate tinnitus consistent with 
noise induced hearing loss.  The audiological test results 
for each examination were consistent with the standards for 
impaired hearing set forth in 38 C.F.R. § 3.385.

II.  Veterans Claims Assistance Act

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Letters were sent to the veteran in April and March 2002 
explaining the VCAA, asking him to submit certain 
information, and informing him what evidence and information 
VA would be obtaining.  The letters also told the veteran to 
send to VA copies of any evidence relevant to his claim that 
was in his possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of 
the favorable decision contained herein, that is, the 
granting of the claim, it is clear that sufficient evidence 
was developed in this case in this respect.  
III.  Analysis

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  
If medical evidence sufficiently demonstrates a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service and the 
requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 
5 Vet. App. at 160.
The RO denied service connection for right ear hearing loss 
on the basis that, although current VA examination shows 
hearing loss within VA guidelines, right ear hearing loss was 
not shown in military service and, therefore, no basis for 
establishing service connection for right ear hearing loss 
was established.  Although it is true that the veteran's 
right ear hearing loss was not within VA guidelines at the 
time of his separation from service, it is clear from the 
service medical records that the veteran sustained a decrease 
in hearing acuity during service.  The veteran's separation 
examination showed auditory thresholds for his right ear at 
25dB at 500, 25dB at 1000, 25 dB at 2000, 20dB at 3000 and 
35dB at 4000.  This was a decline of 15 to 25 decibels in his 
right ear during service.  These threshold levels were above 
normal hearing thresholds.  See Hensley, 5 Vet. App. at 157 
("The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.").  

The veteran is not required to show that hearing loss as 
defined by regulation for VA purposes was present during 
active military service in order to establish service 
connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  Rather, he may establish the required nexus between 
his current hearing disability and his term of military 
service by showing that his current hearing disability 
resulted from personal injury suffered in the line of duty.  
Id.  Claims for service connection must be considered on the 
basis of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The noise exposure 
described by the veteran is consistent with his military 
occupational specialty and the circumstances of his service 
on an aircraft carrier.  

The veteran has stated that during his service he was 
stationed on the USS Midway, an aircraft carrier, as a 
flight-deck troubleshooter for VA-56.  His military personnel 
records confirm his service in Attack Squadron 56 aboard the 
USS Midway.  The veteran has stated that he was subjected to 
high volume aircraft noise up to twelve hours a day.  This 
statement is consistent with the circumstances of his 
military service.  During his service, the veteran's hearing 
was tested multiple times.  The results of those tests 
indicate continuous decreases in hearing acuity in the 
veteran's right ear.  In January 1980, the veteran was placed 
on a hearing conservation program and was required to wearing 
hearing protection in both ears due to a demonstrated 
significant hearing impairment.  The veteran's separation 
examination reports a decline in all frequencies of 15 to 25 
decibels in his right ear during his time in service 
indicating a decrease in right ear hearing acuity, although 
not to the extent it was a disability under VA guidelines.  
In December 2001, the veteran was diagnosed to have severe 
high frequency hearing loss in his right ear consistent with 
VA guidelines.  This diagnosis was corroborated by two VA 
requested audiological evaluations performed by QTC Medical 
Services, the results of which indicate that the veteran had 
moderate to severe right ear hearing loss and tinnitus 
consistent with noise induced hearing loss.  The Board finds 
that the above evidence establishes that the veteran incurred 
an injury in service to his right ear due to exposure to 
noise and his current right ear hearing disability is a 
result of that injury.  The veteran, thus, has established 
the required nexus between his current right ear hearing 
disability and his military service.  

Alternatively, the Board finds that the evidence is in 
equipoise since it indicates that he had decreased right ear 
hearing acuity upon his separation from service due to 
exposure to noise and he is currently diagnosed to have a 
right ear hearing disability.  Accordingly, the veteran is 
entitled to the application of the benefit of doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
right ear hearing loss as a result of his military service.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran filed a claim for both compensation and pension.  
In the letter notifying the veteran of the September 2002 
rating decision that denied service connection for the his 
hearing loss, the RO also informed the him that his claim for 
non-service connected pension was denied because he had no 
wartime service.  In his September 2002 notice of 
disagreement, the veteran requested that VA reconsider that 
his service was in time of war.  He noted he served during 
the Iranian Hostage Crisis which placed the USS Midway in 
harm's way, and that the ship, in fact, was rammed by hostile 
forces.  

It is clear that the veteran's statements were a notice of 
disagreement (NOD) with the RO's denial of pension benefits.  
However, the statement of the case (SOC) issued in March 2003 
only addressed the hearing loss claim.  The veteran's notice 
of disagreement as to the denial of non-service connected 
pension benefits is still pending.  It is proper to remand 
this claim because the veteran has not been provided a SOC on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the 
case as to the issue of entitlement to 
non-service connected pension benefits.  
The appellant should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



